                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                      Plaintiff,
v.                                                 Case No.: 1:19−cr−00158 *SEALED*
                                                   Honorable Sheila M. Finnegan
Minghan Chen
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 11, 2019:


      Detention Hearing as to Minghan Chen is set for 7/12/2019 at 2:00 p.m. before the
Duty Magistrate in Courtroom 1743. Defendant ordered to appear and be transported by
U.S. Marshals Service. Mailed notice (sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
